Citation Nr: 0730217	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-29 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for low back pain with 
spondylosis, currently evaluated as 40 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1954 to 
June 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In June 2006, the veteran presented testimony during a 
personal hearing which was chaired by the undersigned Acting 
Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2002).  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.

This matter was previously before the Board in December 2006.  
At that time it was remanded to the RO the Appeals Management 
Center for additional development.  That development has been 
completed.  In a March 2007 Supplemental Statement of the 
Case an increased disability rating of 40 percent was 
granted.  However, the matter remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The case has been returned to the Board for further appellate 
action.


FINDING OF FACT

The veteran's lumbar spine disability is manifested by a 
range of motion limited to flexion to 40 degrees, extension 
to 16 degrees, lateral motion to 8 degrees bilaterally and 
rotation to 15 degrees with moderate weakness and 
fatigability, but without diagnosis of intervetebral disc 
syndrome or herniated nucleus pulposus.  




CONCLUSION OF LAW

The criteria for a 40 percent disability rating and no higher 
are met for the service-connected lumbar spine disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a Diagnostic 
Code 5292 (2002) and Diagnostic Code 5242 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected lumbar spine disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Crucially, 
the RO informed the veteran of VA's duty to assist him in the 
development of his claim of entitlement to an increased 
disability rating in a letter dated March 27, 2004.  In the 
March 2004 VCAA letter, the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The VCAA 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide an 
adequate description of the records as well as authorization 
for records not held by the Federal government.   
Additionally, the March 2004 letter specifically informed the 
veteran of the criteria of a successful claim of entitlement 
to an increased disability rating.  

Finally, the Board notes that the March 2004 letter expressly 
notified the veteran "if there is any other evidence or 
information that you think will support your claim, please 
let us know."  The letter further advised the veteran of the 
procedure for submitting any additional evidence.  This 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that the RO informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service-
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  With 
respect to elements (4) and (5), degree of disability and 
effective date, further notice is not required.  As discussed 
above, the veteran received appropriate notice regarding 
degree of disability in the March 2004 letter.  With respect 
to effective date, the Board notes that the veteran received 
notice of this element in the March 2007 SSOC.  In any event 
as an increase beyond the currently assigned 40 percent was 
denied by the AOJ and now is being denied by the Board, the 
matter of the assignment of an effective date is moot.         

The Board additionally observes that the veteran appears to 
be fully conversant with what is required of him and of VA, 
as is evidenced by his pleadings to the Court.  Because there 
is no indication that there exists any evidence which could 
be obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.   See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible. The evidence of record 
includes the veteran's private treatment records, and reports 
of VA examinations.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  The veteran was been provided 
with  the new regulatory criteria in the March 2007 SSOC.  
The veteran's representative submitted additional argument on 
his behalf in August 2007 after receiving such notice.  
Therefore, there is no prejudice to the veteran in the Board 
adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected back disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 
VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

i.) The former schedular criteria

The veteran's service-connected low back disability has been 
evaluated by the RO under 38 C.F.R. § 4.71a, former 
Diagnostic Code 5292 [limitation of motion, lumbar].

Under Diagnostic Code 5010, arthritis due to trauma is 
evaluated under Diagnostic Code 5003, degenerative arthritis.  
Diagnostic Code 5003 specifies that degenerative arthritis of 
a major joint be rated under the criteria for limitation of 
motion of the affected joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2005).

Former Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar] provided the following levels of disability:

40% Severe;

20% Moderate;

10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The Board observes that the words "moderate" and "severe" are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." See 38 C.F.R. § 4.6 (2006).  The Board observes in 
passing that "moderate" is defined as "of average or medium 
quality, amount, scope, range, etc." Webster's New World 
Dictionary, Third College Edition (1988) 871.

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.   A 40 percent rating was 
provided for severe; recurring attacks with little 
intermittent relief.  Moderate; recurring attacks were 
provided a 20 percent rating and mild attacks were given a 10 
percent rating.  A noncompensable rating was assigned for 
postoperative, cured intervertebral disc syndrome. See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 
2002).



ii.) The current schedular criteria

The veteran's service-connected low back disability has been 
evaluated by the RO under 38 C.F.R. § 4.71a, current 
Diagnostic Codes 5237-5243 [lumbosacral strain, intervetebral 
disc syndrome].

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

See 38 C.F.R. § 4.71, Plate V (2006).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

20 % With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months

10 % With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

Assignment of diagnostic code

The Board has considered whether another rating code is "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

(i) The former criteria

As noted above, the veteran is currently rated under former 
Diagnostic Code 5292 [limitation of motion, lumbar spine] and 
Diagnostic Code 5295 [lumbar strain].  The medical evidence 
of record including the March 2007 VA medical examination 
indicates that the veteran's lumbar spine disability 
manifests primarily as limitation of range or motion, 
subjective reports of pain and subjective reports of muscle 
spasm with x-ray evidence of arthritis.   As noted above, 
arthritis is rated based upon loss of range of motion of the 
effected body part.  Diagnostic Code  5292 is clearly 
applicable as the criteria used pertain specifically to the 
veteran's chief complaint:  loss of range of motion.  
Diagnostic Code 5295 takes into account the veteran's muscle 
spasm symptomatology.  The veteran is receiving the maximum 
disability rating available under either diagnostic code, 40 
percent.

Review of the medical evidence demonstrates there is no 
evidence of fracture of the veteran's vertebrae or complete 
bony fixation (ankylosis) of the lumbar spine to allow for 
rating under Diagnostic Codes 5285, 5286 or 5289.  Therefore, 
the Board believes that the most appropriate diagnostic codes 
for rating the veteran under the former schedular criteria 
are Diagnostic Code 5295 or Diagnostic Code 5292.

This leaves consideration of Diagnostic Code 5293, 
intervertebral disc syndrome.

The Board has considered the former criteria for Diagnostic 
Code 5293 [intervertebral disc syndrome].  This is also not 
the most appropriate diagnostic code.  The veteran has 
complained of numbness and tingling at times.  However, these 
symptoms have been separately rated and are confined to 
radiculopathy to one lower extremity.  And those symptoms 
have been separately rated.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994) [two or more separate disability ratings are 
possible in cases in which the claimant has separate and 
distinct manifestations arising from the same disability, 
notwithstanding VA's anti-pyramiding regulation, 38 C.F.R. § 
4.14.]  Moreover, the January 2007 rating examination 
indicates that the veteran has not been diagnosed with 
intervetebral disc syndrome.  Therefore, as the 
symptomatology and diagnosis associated with the veteran's 
back disability more closely corresponds with former 
Diagnostic Code 5292-5295 rather than Diagnostic Code 5293, 
and Diagnostic Code 5292-5295 will continue to be used when 
evaluating the veteran's spine disability under the revised 
criteria.

ii.) The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria. See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5242 (2005). However, 
intervertebral disc syndrome may also be rated under the 
general rating schedule if that is most advantageous to the 
veteran. As explained above, the veteran's service-connected 
lumbar spine disability involves arthritis with spasms, with 
little or no neurological symptomatology identified and no 
diagnosis of intervertebral disc disease. Accordingly, 
Formula for Rating Intervertebral Disc Syndrome, Diagnostic 
Code 5243, is not for application.

Thus, the veteran's service-connected low back disability 
will be rated using the current General Rating Formula for 
Diseases and Injuries of the Spine

Schedular rating

(i) The former criteria

The veteran's service-connected back disability has been 
rated 40 percent disabling under Diagnostic Code 5292-5295. 
This is the highest rating available under that diagnostic 
code.

(ii) The current criteria

Under the General Rating Formula for Diseases and Injuries of 
the spine, a rating higher than the currently assigned 40 
percent disability rating is available only with medical 
evidence of favorable ankylosis (50 percent) or evidence of 
unfavorable ankylosis (100 percent).  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].

The medical evidence of record, including the March 2007 VA 
examination does not include clinical findings of ankylosis. 
There is no medical evidence to the contrary.  There is some 
limitation of low back motion of the lumbar spine that has 
been identified, but immobility thereof has not. Accordingly, 
the criteria for the assignment of a disability rating in 
excess of the currently assigned 40 percent have not been 
met.

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2006). See DeLuca v . Brown, 8 Vet. App. 202 
(1995).

With respect to the former schedular criteria, the Board 
notes that where, as here, the veteran is already receiving 
the maximum disability rating for limitation of motion [under 
Diagnostic Code 5292-5295], consideration of the provisions 
of DeLuca is not required.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Under the current schedular criteria, as explained above, a 
higher schedular rating is not available under the current 
Diagnostic Code 5242 in the absence of unfavorable ankylosis.  
The medical and other evidence of record does not suggest 
that any loss of function caused by pain amounts to 
immobility of the lumbar spine.

It is clear from the reports of March 2007 and July 2003 VA 
examinations that the veteran's pain was taken into 
consideration in measuring range of back motion.  
Specifically, in March 2007 the VA examiner noted that the 
veteran restricted lateral motion "with pain."  

Thus, there is no basis on which to assign a still higher 
level of disability based on 38 C.F.R. §§ 4.40 and 4.45.

Conclusion

For the reasons and bases set out above, the Board has 
determined that a rating higher than the currently assigned 
40 percent is not available.  The 40 percent disability 
rating will therefore be continued.  


ORDER

Entitlement to an increased evaluation for low back pain with 
spondylosis, currently evaluated as 40 percent disabling is 
denied.  




____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


